

	

		II

		109th CONGRESS

		2d Session

		S. 2659

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Akaka (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  provide for the eligibility of Indian tribal organizations for grants for the

		  establishment of veterans cemeteries on trust lands.

	

	

		1.Short titleThis Act may be cited as the

			 Native American Veterans Cemetery Act

			 of 2006.

		2.Eligibility of Indian

			 tribal organizations for grants for the establishment of veterans cemeteries on

			 trust landsSection 2408 of

			 title 38, United States Code, is amended by adding at the end the following new

			 subsection:

			

				(f)(1)The Secretary may make grants under this

				subsection to any tribal organization to assist the tribal organization in

				establishing, expanding, or improving veterans’ cemeteries on trust land owned

				by, or held in trust for, the tribal organization.

					(2)Grants under this subsection shall be made

				in the same manner, and under the same conditions, as grants to States are made

				under the preceding provisions of this section.

					(3)In this subsection:

						(A)The term tribal organization

				has the meaning given that term in

				section

				3764(4) of this title.

						(B)The term trust land has the

				meaning given that term in

				section

				3764(1) of this

				title.

						.

		

